This opinion is subject to administrative correction before final disposition.




                                 Before
                  HOLIFIELD, ATTANASIO, and HACKEL
                        Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                           Julian MARTINEZ
                      Private (E-1), U.S. Marine Corps
                                 Appellant

                               No. 202200121

                           _________________________

                          Decided: 28 September 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                                Nicholas S. Henry

 Sentence adjudged 5 April 2022 by a special court-martial convened at
 Marine Corps Base Camp Lejeune, North Carolina, consisting of a mil-
 itary judge sitting alone. Sentence in the Entry of Judgment: confine-
 ment for ten months, forfeiture of $500.00 pay per month for ten
 months, and a bad-conduct discharge. 1

                             For Appellant:
                    Commander C. Eric Roper, JAGC, USN




 1   Appellant was credited with having served 76 days of pretrial confinement.
                United States v. Martinez, NMCCA No. 202200121
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     MARK K. JAMISON
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2